Name: Commission Regulation (EEC) No 1453/84 of 25 May 1984 amending Regulation (EEC) No 1400/84 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/24 Official Journal of the European Communities 26. 5 . 84 COMMISSION REGULATION (EEC) No 1453/84 of 25 May 1984 amending Regulation (EEC) No 1400/84 on the supply of various lots of butteroil as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 6 (7) thereof, Whereas, by way of Regulation (EEC) No 1400/84 (3), the Commission has initiated a mobilization pro ­ cedure for the supply of various lots of butteroil as food aid ; Whereas the WFP (World Food Programme) has altered the food-aid plans, in particular as regards Pakistan : HAS ADOPTED THIS REGULATION : Article 1 Lot D in the Annex to Regulation (EEC) No 1400/84 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 90, 1 . 4. 1984, p. 10. (3) OJ No L 137, 23. 5 . 1984, p. 7.